Gray, C. J.
According to the manifest intent and natural meaning of the instruction given to the jury, the qualification “ if the defendant had reason to believe ” applied to the clause “ which no other means could effectually prevent,” as well as to the rest of the proposition laid down by the court. In legal effect, as in common understanding, the instruction was, that if the defendant had reason to believe that his assailant intended to do him great bodily harm, and that he was in danger of such harm, which, as he had reason to believe, no other means could effectually prevent, he would be justified in defending himself by shooting him. Anything less than this would clearly afford no justification. Trial of Self ridge, 160. Commonwealth v. Woodward, 102 Mass. 155,161. The suggestion in argument, that the instruction excluded all other means of self-defence which might result in the death of .the assailant than shooting, is a strained interpretation, which there is nothing in the bill of exceptions to show could have been applied to the evidence before the jury. Exceptions overruled.